PRESS RELEASE For Immediate Release Date: July 17, 2008 Contact: Bruce W. Teeters, Sr. Vice President Phone: (386) 274-2202 Facsimile: (386) 274-1223 CONSOLIDATED TOMOKA ANNOUNCES SECOND QUARTER EARNINGS DAYTONA BEACH, FLORIDA - Consolidated-Tomoka Land Co. (AMEX-CTO) today reported net income of $2,171,192 or $.38 earnings per basic share for the quarter ended June 30, 2008, compared with net income of $1,115,940 or $.20 earnings per basic share for the same period in 2007.Earnings before depreciation, amortization and deferred taxes (EBDDT) totaled $.71per share in 2008's second quarter, compared with $.28 per share in the corresponding period in 2007.For the six months ended June 30, 2008, net income totaled $2,327,316 or $.41 earnings per basic share and EBDDT totaled $.77per share.The comparable numbers for the first six months of 2007 were net income of $532,128 or $.09 earnings per basic share and EBDDT of $.34 per share.Significantlydecreased stock option accruals in 2008 favorably affected current year results compared to the same periods in EBDDT is being provided to reflect the impact of the Company’s business strategy of investing in income properties utilizing tax deferred exchanges.This strategy generates significant amounts of depreciation and deferred taxes.The Company believes EBDDT is useful, along with net income, to understanding the Company’s operating results. William H.
